 


110 HRES 1254 EH: Supporting the values and goals of the 
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1254 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Supporting the values and goals of the Joint Action Plan Between the Government of the Federative Republic of Brazil and the Government of the United States of America to Eliminate Racial and Ethnic Discrimination and Promote Equality, signed by Secretary of State Condoleezza Rice and Brazilian Minister of Racial Integration Edson Santos on March 13, 2008. 
 
 
Whereas the United States and Brazil have many qualities in common, such as the rich ethnic and cultural diversity of their populations and each country’s efforts to protect democracy and the civil rights and liberties of all their citizens;  
Whereas the United States and Brazil share strong values of democracy, a diverse cultural demographic, and histories marred by slavery;  
Whereas in comparison to the general population, minority groups in the United States and Brazil have experienced discrimination in many areas;  
Whereas there is a continuing need to combat racial and ethnic discrimination and promote equality in the United States and Brazil; 
Whereas the Governments of the United States and Brazil have committed to jointly seek solutions to issues affecting both countries, such as racial and ethnic discrimination and inequality; 
Whereas the Department of State, Brazil’s Ministry of Exterior Relations, and the Special Secretariat for the Promotion of Racial Equality began formal talks in October 2007, to negotiate areas of bilateral cooperation on combating discrimination and creating opportunities for ethnic minorities in the United States and Brazil;  
Whereas, on March 13, 2008, Secretary of State Condoleezza Rice and Brazilian Minister of Racial Integration Edson Santos signed the Joint Action Plan Between the Government of the Federative Republic of Brazil and the Government of the United States of America to Eliminate Racial and Ethnic Discrimination and Promote Equality, also known as the United States-Brazil Joint Action Plan Against Racial Discrimination;  
Whereas the United States-Brazil Joint Action Plan Against Racial Discrimination creates the Steering Group to Promote Equality of Opportunity, which will consist of a panel of government officials from both the United States and Brazil and facilitate the exchange of information on the best practices for antidiscrimination measures and development of ideas on how to bilaterally promote racial and ethnic equality;  
Whereas United States and Brazil should discuss and consider techniques and initiatives for training educators, employers, workers, administrators of justice, such as police officers, judges, and prosecutors, and other members of society, on tolerance, equality, and the elimination of all forms of discrimination;  
Whereas an Advisory Board, consisting of private sector representatives, government officials, civil society members, and experts on race relations and other relevant topics, will collaborate with Steering Group members at the periodic meetings of the Steering Group, to be held alternatively in Brazil and the United States;  
Whereas the Inaugural Meeting of the Steering Group to Promote Equality of Opportunity will take place September 8-10, 2008, in Brasilia, Brazil;  
Whereas the Government of Brazil and the Government of the United States each will determine their country’s delegate members for the United States-Brazil Steering Group;  
Whereas currently, United States Government participation in initiatives of the United States-Brazil Joint Action Plan Against Racial Discrimination is supported by existing discretionary funds within the Department of State and other participating agencies;  
Whereas the elimination of ethnic and racial discrimination in the United States and Brazil is an ongoing process that requires the long-term dedication of both countries;  
Whereas additional resources may be needed to support future initiatives under the United States-Brazil Joint Action Plan Against Racial Discrimination to address discrimination and promote racial and ethnic equality in the long term;  
Whereas the specific areas of cooperation that the United States-Brazil Joint Action Plan Against Racial Discrimination plans to address include education, communications and culture, labor and employment, housing and public accommodation, equal protection under the law and access to legal systems, domestic enforcement of antidiscrimination laws and policies, sports and recreation, health issues prevalent among minorities, access to credit and technical training, and social, historical, and cultural factors that contribute to racial and ethnic prejudices;  
Whereas the Steering Group on Equality of Opportunity will address the top priority of combating discrimination and promoting equality in education at primary, secondary, vocational, undergraduate, and graduate levels;  
Whereas particular programs and initiatives to be considered by the Steering Group include, but are not limited to, training programs, strengthening democratic institutions, public-private partnerships with businesses and nongovernmental organizations, workshops and seminars, exchanges of technical experts, scholarships and fellowships, cooperation with international organizations and civil society, and programs in third countries;  
Whereas the United States and Brazil should support cultural exchanges between minority groups in the two countries and opportunities for the exchange of perspectives and experiences in race relations in both countries; and 
Whereas the Governments of the United States and Brazil value the importance of promoting tolerance and equality by emphasizing education and promoting equal opportunities, democracy, and prosperity in both countries: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the need to promote equality and continue to work towards eliminating racial discrimination in both the United States and Brazil;  
(2)commends Secretary of State Condoleezza Rice and Brazilian Minister of Racial Integration Edson Santos for signing the Joint Action Plan Between the Government of the Federative Republic of Brazil and the Government of the United States of America to Eliminate Racial and Ethnic Discrimination and Promote Equality;  
(3)supports the continued involvement of the Government of the United States in the bilateral partnership of the United States-Brazil Joint Action Plan Against Racial Discrimination through funding that may be designated for programs as part of this initiative;  
(4)encourages the participation of the Departments of State, Labor, Justice, and Education; the Equal Employment Opportunity Commission; Congress; Federal, State, and local court systems; and other agencies in the collaborative process of the United States-Brazil Steering Group on Equality of Opportunity; and  
(5)urges the involvement of the private sector, civil society, and experts on race relations and other relevant topics to be considered as part of the Steering Group Advisory Board.  
 
Lorraine C. Miller,Clerk.
